         Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
FAROOQUE AHMED,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )      Civil Action No. 19-1189 (CJN)
                                                    )
FEDERAL BUREAU OF PRISONS, et al.,                  )
                                                    )
       Defendants.                                  )
                                                    )

                                   MOTION TO DISMISS

       Defendants, the Federal Bureau of Prisons and others, respectfully move to dismiss this

case pursuant to Federal Rule of Civil Procedure 12(b)(6). A memorandum of law in support of

this motion is attached. A proposed order and table of authorities are enclosed herewith.


Dated: May 18, 2020                         Respectfully submitted,

                                            TIMOTHY J. SHEA, D.C. Bar #437437
                                            United States Attorney for the District of Columbia

                                            DANIEL F. VAN HORN, D.C. Bar #924092
                                            Chief, Civil Division

                                              /s/ Alan Burch
                                            ALAN BURCH, D.C. Bar #470655
                                            Assistant United States Attorney
                                            United States Attorney’s Office, Civil Division
                                            555 Fourth St., NW
                                            Washington, DC 20530
                                            (202) 252-2550, alan.burch@usdoj.gov

                                            Counsel for Defendants
         Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 2 of 16




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
FAROOQUE AHMED,                                      )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )       Civil Action No. 19-1189 (CJN)
                                                     )
FEDERAL BUREAU OF PRISONS, et al.,                   )
                                                     )
       Defendants.                                   )
                                                     )

               MEMORANDUM IN SUPPORT OF MOTION TO DISMISS

       Defendants Federal Bureau of Prisons (“BOP”), Frank Lara, Guy Pagli, Ian Connors,

Sara Revell, and J.R. Bell (the “Individual Defendants”), by and through the undersigned

counsel, hereby respectfully move for dismissal of this action pursuant to Federal Rule of Civil

Procedure (“Rule”) 12(b)(6). Plaintiff is a pro se prisoner who claims he was improperly

housed in a Communications Management Unit (“CMU”). Plaintiff’s constitutional claims fail

as a matter of law because he received all of the minimal process to which he was entitled.

Further, Plaintiff is statutorily barred from bringing claims under the Administrative Procedure

Act (“APA”) to challenge his placement in the CMU.

                                        BACKGROUND

I.     Plaintiff’s Complaint

       Plaintiff is serving a 276-months sentence with a 50-year term of supervised release for

Attempting to Provide Material Support to a Foreign Terrorist Organization, and Collecting

Information for a Terrorist Attack on a Transit Facility. Plaintiff currently has a projected

release date of November 9, 2030, via Good Conduct Time release. Plaintiff is currently
         Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 3 of 16




incarcerated at the Federal Correctional Institution in Terre Haute, Indiana (“FCI Terre Haute”),

and has been confined therein since April 9, 2018.

       The Complaint filed on April 22, 2019, identified as defendants BOP; Frank Lara,1 the

Assistant Director of Correctional Programs Division; Guy Pagli, the Chief of the Counter

Terrorist Unit; Ian Connors, the National Inmate Appeals Administrator; Sara Revell,2 the

Regional Director for the North Central Regional Office; and J.R. Bell,3 the Warden at FCI

Terre Haute.

       Undersigned counsel filed his appearance on December 27, 2019 (ECF No. 9), and

Plaintiff filed a response (ECF No. 10) to the Notice of Appearance in which he asked that

Counsel for Defendants specify which Defendants he represents (ECF No. 10). Undersigned

counsel represents BOP and the five named Individual Defendants in their official capacities

only. While, Plaintiff’s Complaint occasionally asserts that he is suing the Individual

Defendants “in their official and individual capacities,” e.g., Compl. ¶ 6, the Complaint does not

describe any individual capacity claims nor does it cite Bivens or any other source of law on

which such claims could be based. Moreover, the Complaint seeks only injunctive relief, which

would be possible to effect against the Individual Defendants only in their official capacities

(i.e., the Individual Defendants in their individual capacities have no wherewithal to direct the



1
  Frank Lara retired in August 2018, prior to the filing of this Complaint. Prior to his retirement
Frank Lara was employed in the Bureau of Prisons’ Central Office located in Washington, D.C.
2
  Sara Revell also retired in August 2018, prior to the filing of this Complaint. Prior to her
retirement Defendant Revell was the Regional Director for the North Central Regional Office in
Kansas City, Kansas.
3
  J.R. Bell is currently the Warden at the Federal Correctional Institution in Cumberland,
Maryland, and has been since April 2019. Prior to that Defendant Bell was the Warden at FCI
Terre Haute, Indiana.



                                                 3
         Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 4 of 16




operations of BOP). Lastly, Plaintiff has not requested summonses appropriate to serve the

Individual Defendants in their individual capacities as would be required by Rule 4(i)(3).

Accordingly, the United States has interpreted Plaintiff’s complaint to raise only official capacity

claims, and the named individual Defendants appear here only in their official capacities.

       Plaintiff brings this action alleging he was denied due process and equal protection of the

law when he was returned to the CMU in April 2018, a designation Plaintiff claims is

inconsistent with his classification level. Plaintiff also alleges that Defendants failed to provide

him notice of the factual basis for his return to CMU placement. Plaintiff asserts he was entitled

to notice of the action and “some kind of opportunity for being heard before final deprivation.”

Plaintiff also claims his placement in CMU was fraudulently fabricated and processed. Lastly,

Plaintiff asserts statutory authority for review pursuant to the APA.

II.    Communications Management Unit

       The CMU was created in response to a September 2006 United States Department of

Justice, Office of the Inspector General (“OIG”) report, which reviewed the effectiveness of

BOP’s monitoring procedures for high-risk inmates. The report revealed that, while

incarcerated at BOP’s most restrictive prison, three convicted terrorists involved in the first

World Trade Center bombing had been able to correspond with extremists in Spain, including

those with links to the March 2004 Madrid train bombings. BOP recognized the need for new

procedures to ensure that high-risk inmates could not use approved communication methods to

further illicit criminal activities while incarcerated, and established CMUs. One CMU was

established at the Federal Correctional Institution in Terre Haute, Indiana, and the other at the

United States Penitentiary in Marion, Illinois, in 2006 and 2008 respectively.




                                                  4
         Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 5 of 16




        CMUs were established to house inmates who, due to their current offense of conviction,

offense conduct, or other verified information, require increased monitoring of communication

between inmates and persons in the community in order to protect the safety, security, and

orderly operation of [BOP] facilities, and protect the public. 28 C.F.R. § 540.200(c).

        BOP had recognized that without constant monitoring, it is difficult to police inmate

communication in the open general population setting because it is harder to detect activities

such as inmates sending correspondence under another’s name. Given these concerns, CMU

inmates are separated from other general population inmates, thereby preventing the inmates in

the CMU from evading monitoring controls. Aside from that distinction, they are confined in

housing units that are designed and functions like a general population unit.

        A.      Communications Restrictions

        The CMU is a self-contained general population housing unit located within a larger

BOP facility and was created to provide an inmate housing environment that would allow BOP

staff to more effectively monitor communications involving certain high-risk inmates. The

inmates “reside, eat, and participate in all educational, recreational, religious, visiting, unit

management, and work programming” within the confines of the CMU unit itself. 28 C.F.R.

§ 540.200(b), also see generally https://www.bop.gov/policy/progstat/5214_002.pdf. CMU

inmates are permitted less time to talk on the phone and to visit than inmates in a non-CMU

general population setting, but still have ample opportunities to communicate. For example,

CMU inmates are permitted to make two 15-minute social telephone calls per week for a total of

120 minutes every four weeks, whereas non-CMU general population inmates typically receive

300 minutes of social telephone time per month, contrast with inmates in administrative

detention who typically receive one 15-minute social call every 30 days.




                                                   5
            Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 6 of 16




        Like all general population inmates, other than at night and during security checks, CMU

inmates are not confined to their cells and have access to the common areas for approximately

15 hours a day.4 But aside from the enhanced monitoring of their outgoing and incoming

communications, inmates assigned to the CMU are otherwise similarly situated to inmates in the

general prison population. Although they do not interact with inmates outside the unit, CMU

residents are permitted to interact with each another as they participate in programming within

the unit.

        Visitations are also non-contact via secured partitioned rooms and conversations via

telephone. Non-contact visits make it easier for BOP personnel to monitor, detect and control

communications that pose a threat to security. The conversations can be live-monitored

remotely by trained counter-terrorism personnel and can be quickly terminated before a

prohibited message is communicated, as well as permit recording of the conversation for later

intelligence analysis.

        CMU inmates have access to social correspondence via both the U.S. mail and email.

While all social correspondence is reviewed and screened before it is received by the inmate and

before it is sent to the recipient, there are no general restrictions on the volume of such

correspondence. That said, the Warden has discretion to limit the amount of correspondence if

warranted.




4
  At FCI Terre Haute, CMU inmates are free to leave their cell and have access to the common
areas typically from 6:00 am to approximately 3:45 pm when they return to their cell for the 4
pm inmate count; and then again after institutional count is completed which is approximately
4:45 pm to approximately 9:15 pm when they return to their cell for the 9:30 pm count and for
the remainder of the evening.



                                                  6
         Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 7 of 16




       B.      CMU Placement Eligibility Criteria

       Inmates may be designated to the CMU if evidence of the following criteria exists:

       (i)     The inmate’s current offense(s) of conviction, or offense conduct, included
               association, communication, or involvement, related to international or domestic
               terrorism;

       (ii)    The inmate’s current offense(s) of conviction, offense conduct, or activity while
               incarcerated, indicates a substantial likelihood that the inmate will encourage,
               coordinate, facilitate, or otherwise act in furtherance of illegal activity through
               communication with persons in the community;

       (iii)   The inmate has attempted, or indicates a substantial likelihood that the inmate
               will contact victims of the inmate’s current offense(s) of conviction;

       (iv)    The inmate committed prohibited activity related to misuse or abuse of approved
               communication methods while incarcerated; or

       (v)     There is any other substantiated/credible evidence of a potential threat to the
               safe, secure, and orderly operation of prison facilities, or protection of the public,
               as a result of the inmate’s communication with persons in the community.

28 C.F.R. § 540.201.

       Inmates who might qualify for placement in the CMU are referred to the BOP’s Counter-

Terrorism Unit (“CTU”). CTU employees review and consider many sources of information

about the inmate, including the Pre-Sentence Investigation Report, the sentencing court’s

Statement of Reasons, and any reports relating to communication-related misconduct. They then

forward the referral, the supporting documentation, and their recommendation to the Office of

General Counsel, which performs its own review and makes its own recommendation. Finally,

CTU forwards the packet and all recommendations to the Assistant Director of Correctional

Programs Division, who then determines, based on a review of the evidence, whether the

inmate’s designation to a CMU is “necessary to ensure the safety, security, and orderly operation

of correctional facilities, or protection of the public.” In this instance, Plaintiff’s redesignation




                                                  7
         Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 8 of 16




to the CMU was approved by the Acting Assistant Director of Correctional Programs Division

on behalf of Frank Lara.

       Upon their arrival at a CMU, inmates receive a written notice that outlines the reasons

for their placement. The notice advises inmates that their continued designation to the CMU

will be reviewed regularly by the inmate’s Unit Team “under circumstances providing the

inmate notice and an opportunity to be heard,” and that they may challenge their designation to

the CMU or lodge any other complaints regarding their conditions of confinement through the

Administrative Remedy Program. Inmates are also advised that placement in the CMU does

not affect the length of their sentence or impede their ability to earn good-time credit.

       C.      Plaintiff’s CMU placement

       Plaintiff was committed to the custody of the Federal Bureau of Prisons on June 29,

2011, and arrived at FCI Terre Haute CMU for service of his sentence. He was placed in the

CMU based on his terrorist convictions and offense history. See Exhibit F to Complaint (ECF

No. 1 at 29 of 40) (Notice to Inmate of Transfer to CMU).      Because Plaintiff did not incur any

communications-related incident reports and did not exhibit behavior demonstrating his attempt

to circumvent communication monitoring procedures, in December 2015 he was recommended

and approved for CMU step-down. Plaintiff was redesignated to the general population at FCI

Terre Haute and successfully completed the six-months post-CMU step-down phase.             At the

conclusion of that step-down phase, BOP transferred Plaintiff to FCI Ashland in Kentucky, and

he arrived there on July 7, 2016.

       While at FCI Ashland, Plaintiff was investigated for his possible involvement in an

altercation with another inmate. See id. The investigation also suggested Plaintiff had

attempted to gain support from other Muslim inmates to retaliate against that other inmate with




                                                  8
         Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 9 of 16




whom he was involved in an altercation. As a result, staff recommended that Plaintiff be

transferred to another facility based on his attempt to rally or encourage others, and in March

2017, Plaintiff received a closer supervision transfer from FCI Ashland, Kentucky, to FCI

Loretto, Pennsylvania. While at FCI Loretto, Plaintiff was found to have been actively

engaging in recruitment efforts in an attempt to radicalize and mobilize others into action upon

release from custody. It was determined that Plaintiff had not changed or altered his ideology

or extremist beliefs and that increased monitoring of Plaintiff’s communications was necessary

to protect the safety and security and good order of BOP institutions, government officials, and

the public, and also deter Plaintiff’s continued attempts of using inmate communications to

convey threats of harm. See id. The recommendation of the CTU to redesignate Plaintiff to

the CMU was concurred by the Acting Assistant Director of Correctional Programs Division, in

Frank Lara’s absence.

       On April 9, 2018, Plaintiff was returned to the CMU at FCI Terre Haute. On that date,

Plaintiff was delivered the Notice to Inmate of Transfer to Communications Management Unit,

detailing the reasons he was returned to CMU placement, and he appealed that CMU placement

via the administrative remedy process. On May 15, 2018, Plaintiff submitted a remedy request

to the Warden appealing his placement in the CMU. See ECF No. 1 at 27 of 40. After his

grievance was denied by the Warden, Plaintiff appealed to the Regional Director’s Office, and

thereafter to the Central Office. See ECF No. 1 at 28 and 35 of 40. At all three levels of the

administrative remedy process Plaintiff’s CMU placement appeal was denied. Id.

                               STANDARD FOR DISMISSAL

       On a motion to dismiss pursuant to Rule 12(b)(6), Plaintiff is required to allege grounds

for relief beyond mere “labels and conclusions” and “a formulaic recitation of the elements of a




                                                 9
        Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 10 of 16




cause of action will not do.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 555 (2007). “Factual

allegations must be enough to raise a right to relief above the speculative level.” Id. The court

must determine whether the complaint “contains[s] sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. a 570). In other words, a petitioner must nudge his “claims across

the line from conceivable to plausible[.]” Twombly at 570. When this standard is applied to the

factual allegations of the Complaint, it is clear that this action should be dismissed in its entirety.

                                            ARGUMENT

I.      Plaintiff Fails to State Constitutional Claims.

       Plaintiff’s primary claim is for procedural due process. The test for a procedural due

process claim is well established and looks at three factors: first identifying the liberty interest at

stake, then considering the risk of erroneous deprivation under existing procedures, and finally

weighing the government’s interest against the burdens any additional process would entail. See

Mathews v. Eldridge, 424 U.S. 319, 335 (1976). Here, even assuming for purposes of this

motion that Plaintiff has established a liberty interest under Aref v. Lynch, 833 F.3d 242, 252-57

(D.C. Cir. 2016), the Court should still dismiss because Plaintiff received adequate process and

the burdens of additional process would clearly infringe on BOP’s ability to make appropriate

decisions regarding safe and efficient management of the prison population.

       The Supreme Court has held that an inmate transferred to administrative segregation

“must merely receive some notice of the charges against him,” Hewitt v. Helms, 459 U.S. 460,

476 (1983), providing “a brief summary of the factual basis” for placement. Wilkinson v.

Austin, 545 U.S. 209, 225-26 (2005). After his transfer, the inmate must have “an opportunity

to present his views” to the relevant decisionmaker within a reasonable period of time. Hewitt,




                                                  10
         Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 11 of 16




459 U.S. at 476. No formal hearing is required. Instead, “[o]rdinarily a written statement by

the inmate will accomplish this purpose.” Id. “So long as this occurs, and the decisionmaker

reviews the charges and then-available evidence against the prisoner, the Due Process Clause is

satisfied.” Id. Given the heavier restrictions and more severe consequences that result from

disciplinary administrative confinement, such procedures are more than adequate to satisfy the

requirements of due process for CMU placement.

         All of those requirements are met here. Inmates receive a notice setting forth the basis

for their placement in the CMU. See BOP Program Statement 5214.02 § 540.202(c) (Apr. 1,

2015), available at https://www.bop.gov/policy/progstat/5214_002.pdf. They may contest their

designation to the CMU by filing an administrative grievance. See generally BOP Program

Statement 1330.018 § 540.202(c) (Jan. 6, 2014), available at https://www.bop.gov/policy/

progstat/1330_018.pdf. If the grievance is denied, the inmate may appeal to the relevant

decision-maker. Id. CMU inmates also receive regular ongoing reviews of their placement,

which further protect against unwarranted placements and inmates have an opportunity to

participate in the review process. BOP Program Statement 5214.02; see also Hewitt, 459 U.S.

at 477 n.9. The exhibits Plaintiff attached to his complaint amply illustrate that he took

advantage of this process and that he was given sufficient explanation of the reasons for his

placement in the CMU—his repeated attempts to radicalize other inmates, and recruit them into

mobilizing others into similar action after release from prison, including threats to kill U.S.

civilians and members of the military, even after having been investigated earlier for similar

conduct. ECF No. 1 at 29. He appealed this finding through the three-step internal appeals

process, and at each level, the decision-maker adopted the finding and reasoning below. Id. at

24-37.




                                                 11
         Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 12 of 16




        Due process considerations identified by the Supreme Court in Mathews, counsel against

adopting additional procedures plaintiffs urge. Because of Plaintiff’s status as an inmate with

circumscribed liberty, his interest in avoiding transfer to a CMU is minimal. On the other side

of the scale, additional procedures would not significantly reduce the risk of error and would

significantly burden BOP’s ability to carry out its mission, especially given the security concerns

and the sensitive nature of the information on which BOP often relies to make CMU decisions.

For instance, CMU placements often rely on sensitive or classified information, so listing every

reason for CMU placement is not possible in all cases. In-person hearings are impractical

because BOP personnel who conduct administrative hearings do not generally have the security

clearances required to make the determinations required here and because local hearing officers

are also unlikely to have relevant background information and expertise. And providing

plaintiffs with advance notice of CMU placement would enable inmates to pass messages prior

to their designation or interfere with the transfer process.

        Finally, the D.C. Circuit in Aref noted explicitly that “only minimal process is likely due”

in challenging a designation to the CMU in light of the fact that the challenge goes to

“fundamentally predictive judgments in an area where administrators are given broad discretion

and the government’s legitimate interests in maintaining CMUs must be accorded substantial

weight.” 833 F.3d at 258 (citing Hewitt, 459 U.S. at 472). For these reasons, Plaintiff cannot

establish a procedural due process claim, even if the Court were to assume that he could establish

a viable liberty interest.

        Plaintiff’s Complaint also mentions substantive due process and equal protection but

these references are make-weights that do not establish separate viable claims. Plaintiff’s

complaint fails to state a substantive due process claim because he has alleged no “conduct that




                                                  12
        Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 13 of 16




‘shocks the conscience,’ . . . or interferes with rights ‘implicit in the concept of ordered liberty.’”

United States v. Salerno, 481 U.S. 739, 746 (1987). Indeed, the allegations in his complaint

come nowhere near the severity necessary for plausible substantive due process claim.

       As for equal protection, Plaintiff’s complaint fails to state a claim because his allegations

cannot show the lack of any rational explanation for BOP’s policies or actions, nor does his

Complaint allege any facts that would support a claim of discrimination on the basis of a

constitutionally protected category. See, e.g., Romer v. Evans, 517 U.S. 620, 631 (1996).

Plaintiff mentions equal protection in passing and this claim fails as a matter of law.

II.    There is No APA Review for BOP’s Decision to House Prisoner in CMU.

       Plaintiff asserts a cause of action pursuant to the APA. The APA generally provides a

limited cause of action for individuals “suffering legal wrong because of agency action, or

adversely affected or aggrieved by agency action within the meaning of a relevant statute.”

5 U.S.C. § 702. Congress delegated to the Attorney General, acting through the Bureau of

Prisons, the duty to manage all federal correctional institutions, 18 U.S.C. § 4042(a)(1), and

provide for inmate discipline, treatment, care, rehabilitation, and reformation, 18 U.S.C.

§4001(b)(2). By statute, BOP’s decisions on where to house prisoners are exempt from review

under the APA.

       First, 18 U.S.C. § 3625 provides: “The provisions of sections 554 and 555 and 701

through 706 of title 5, United States Code, do not apply to the making of any determination,

decision, or order under this subchapter.” The subchapter consists of sections 18 U.S.C.

§§ 3621-26 and 18 U.S.C. § 3621(b) provides:

       Place of imprisonment.--The Bureau of Prisons shall designate the place of the
       prisoner's imprisonment, and shall, subject to bed availability, the prisoner's
       security designation, the prisoner's programmatic needs, the prisoner's mental and
       medical health needs, any request made by the prisoner related to faith-based



                                                  13
        Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 14 of 16




       needs, recommendations of the sentencing court, and other security concerns of
       the Bureau of Prisons, place the prisoner in a facility as close as practicable to the
       prisoner's primary residence, and to the extent practicable, in a facility within 500
       driving miles of that residence.

18 U.S.C. § 3621(b) (emphasis added); see also Murray v. Bledsoe, 650 F.3d 246, 247 n.1 (3d

Cir.2011) (explaining that pursuant to 18 U.S.C. § 3625 the APA’s provisions for judicial review

of administrative agency decisions do not apply to BOP decisions about where to house inmates

governed by 18 U.S.C. § 3621(b)). Federal prison officials possess “full discretion” “to control

[ ] conditions of confinement,” including prisoner classification and eligibility for rehabilitative

programs. Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976). Accordingly, APA review is not

available to prisoner challenges of BOP decisions regarding inmate housing determinations.

See Brown v. Bureau of Prisons, 602 F. Supp. 2d 173, 176 (D.D.C. 2009).



                                           *      *     *




                                                 14
        Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 15 of 16




                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court dismiss this

action for the above stated reasons.

Dated: May 18, 2020                          Respectfully submitted,

                                             TIMOTHY J. SHEA, D.C. Bar #437437
                                             United States Attorney for the District of Columbia

                                             DANIEL F. VAN HORN, D.C. Bar #924092
                                             Chief, Civil Division

                                               /s/ Alan Burch
                                             ALAN BURCH, D.C. Bar #470655
                                             Assistant United States Attorney
                                             United States Attorney’s Office, Civil Division
                                             555 Fourth St., NW
                                             Washington, DC 20530
                                             (202) 252-2550, alan.burch@usdoj.gov

                                             Counsel for Defendants


                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Motion to Dismiss and supporting Memorandum

were was served this 7th day of April 2020 upon pro se Plaintiff by first class mail addressed to:


       Farooque Ahmed
       R77315-083
       Terre Haute FCI
       P.O. Box 33
       Terre Haute, IN 47808


                                              /s/ Alan Burch
                                             ALAN BURCH, D.C. Bar #470655
                                             Assistant United States Attorney




                                                15
        Case 1:19-cv-01189-CJN Document 27 Filed 05/18/20 Page 16 of 16




                                 TABLE OF AUTHORITIES

       Cases

*Aref v. Lynch, 833 F.3d 242 (D.C. Cir. 2016)……………………………………..……….…..12

 Ashcroft v. Iqbal, 556 U.S. 662 (2009) …………………………………….…………….……10

 Bell Atl. Corp v. Twombly, 550 U.S. 544 (2007). …………………………………….……..10

 Brown v. Bureau of Prisons, 602 F. Supp. 2d 173 (D.D.C. 2009)………...…………….…….14

 Hewitt v. Helms, 459 U.S. 460, 476 (1983)………….………………………………….…10, 11

* Mathews v. Eldridge, 424 U.S. 319, 335 (1976)…..…………………………………………..10

 Moody v. Daggett, 429 U.S. 78 (1976)……………………...………………………..………..14

 Murray v. Bledsoe, 650 F.3d 246 (3d Cir. 2011)……...……………………………………….14

 Romer v. Evans, 517 U.S. 620 (1996)….……………………………………………..………..13

 United States v. Salerno, 481 U.S. 739 (1987)………………………………………..………..13

 Wilkinson v. Austin, 545 U.S. 209 (2005)……………………..………………………..………10

       Statutory Provisions

5 U.S.C. § 702……………………………………………………………………………………13

18 U.S.C. § 3621(b)……………………………………………...………………………………14

18 U.S.C. § 3625…………………………………………………………………………………13

18 U.S.C. § 4001(b)(2)………………………………………………………..…………………13

18 U.S.C. § 4042(a)(1)……………………………………………………………….…………..13

* denotes case chiefly relied upon
